Exhibit 10.7

Booklet 1 of 2*

BARCLAYS CAPITAL INC.

FUTURES

AND

OPTIONS

ACCOUNT APPLICATION

(FOR INSTITUTIONS THAT ARE ELIGIBLE

CONTRACT PARTICIPANTS ONLY)

*Please see Booklet 2, Risk Disclosure Statements,

delivered herewith

May 2012

Single Customer Version



--------------------------------------------------------------------------------

INSTRUCTIONS FOR OPENING AN ACCOUNT

WITH BARCLAYS CAPITAL INC.

I. Reviewing Booklet 2 (Risk Disclosure Statements)

Please review carefully the information contained in Booklet 2 and retain the
entire booklet for your records. There are no signatures required in Booklet 2.

II. Completing Booklet 1 (Account Application and Agreements)

After you have read Booklet 1, please read and complete all applicable sections
of Booklet 1 as indicated below. Send the completed Booklet 1 back to Barclays
Capital Inc. in its entirety —please do not detach or remove any pages. In
addition, please enclose a copy of your most recent audited/unaudited financial
statements.

Booklet 1 contains the following agreements and forms:

 

  •  

Futures and Options Account Application (Pages 1 through 3) – This Application
must be completed and signed by all Customers.

 

  •  

Futures and Options Customer Account Agreement (Pages A-1 through A-12) – This
Agreement must be read, acknowledged, initialed where appropriate and signed by
all Customers.

 

  •  

Appendix Of Additional Terms For Registered Investment Companies (B-1 and B-2) –
one of the two options must be selected and the Form must be executed in all
cases.

 

  •  

Hedge Account Election (Page B-3) – This Form must be signed and completed to
indicate the type of Account(s) required by Customer.

 

  •  

Liquidation Election (Page B-4) – This Form must be signed and completed if the
Customer wishes to make a selection as to whether its positions should be
liquidated in the event of Barclays’ insolvency.

 

  •  

Plan Asset Representation (Page B-5) – One of the three options must be selected
and the Form must be executed in all cases.

 

  •  

Employee Benefit Plan Authorization (Pages B-6 through B-8) – If Customer is an
employee benefit plan (i.e. has checked the second box in the Plan Asset
Representation Form), this Form must be completed.

 

  •  

Plan Asset Fund Authorization (Pages B-9 through B-11) – If Benefit Plan
Investors hold at least 25% of a class of equity interests of Customer (i.e. has
checked the third box in the Plan Asset Representation Form), this Form must be
completed.

 

  •  

Discretionary Trading Authorization (Page B-12) – This Authorization must be
completed if there will be a third-party advisor trading the account.

 

   i    May 2012



--------------------------------------------------------------------------------

  •  

Representations of Advisor (Page B-13) – If there will be a third-party advisor
trading the account, this Form must be completed by the third-party advisor. In
addition, if the third-party advisor is registered as an investment adviser,
please enclose a copy of the advisor’s most recent Form ADV.

 

  •  

Corporate Certification and Authorization (Pages B-14 and B-15) – If Customer is
a corporation, this Form must be completed.

 

  •  

Partnership Certification and Authorization (Pages B-16 and B-17) – If Customer
is a partnership, this Form must be completed.

 

  •  

Trust Certification and Authorization (Pages B-18 and B-19) – If Customer is a
trust, this Form must be completed.

 

  •  

Limited Liability Company Certification and Authorization (Pages B-20 and B-21)
– If Customer is a limited liability company, this Form must be completed.

 

  •  

Certificate of Incumbency (Page B-22) – This certificate must be completed by an
authorized person of Customer (e.g., a corporate secretary) and must include the
signatures of all persons signing the Futures and Options Account Application,
the Futures and Options Customer Account Agreement and the foregoing
Certification and Authorization forms.

 

  •  

Tax Forms and Instructions (Tax Certification Packet) – Form W-9 (for U.S.
Customers) or Forms W-8 (for non-U.S. Customers), as applicable, must be
completed by all Customers. Should you have any questions regarding these Forms,
please contact your Barclays account representative or consult your tax advisor.

This Booklet contains documents which you are required to complete, sign and
return to Barclays Capital Inc. before an account can be opened in your name.

 

   ii    May 2012



--------------------------------------------------------------------------------

FUTURES AND OPTIONS

ACCOUNT APPLICATION

(For Institutions That Are Eligible Contract Participants Only)

Please complete all of the following information

(attach additional pages if necessary)

Capitalized terms used but not defined in this Futures and Options

Account Application shall have the meanings ascribed to them in

the Futures and Options Customer Account Agreement

I. Mailing Address for All Notices and Statements

 

Name of Account:   

Nuveen Long/Short Commodity Total Return Fund

Care of: Nuveen Commodities Asset Management, LLC, Manager and Commodity Pool
Operator

Mailing Address:   

333 West Wacker Drive

Chicago, IL 60606

Attn: Kevin J. McCarthy

Telephone:    (312) 917-7700         Facsimile: (312) 917-7952 E-mail Address:
   Principal Business or Occupation of Customer:    Commodity pool Jurisdiction
and Date of Organization/Incorporation:    Delaware statutory trust organized on
May 25, 2011 Tax I.D. No.:    45-2470177 Mailing Address for Duplicate
Statements:   

Gresham Investment Management LLC

67 Irving Place—12th Floor

New York, NY 10003

State Street Operational Contact Name:    Jennifer Vaudo Telephone:    (617)
662-0197         Facsimile: (617) 662-0266 E-mail Address:   
javaudo@statestreet.com Gresham Operational Contact Name:    Joshua Sucsy
(accounting) Telephone:    (212) 598-3172         Facsimile: (212) 984-1439
E-mail Address:    jsu@greshamllc.com

 

   1 of 3    May 2012



--------------------------------------------------------------------------------

Gresham Operational Contact Name:    Michael Miller (trading) Telephone:   
(212) 984-1421 Facsimile: (212) 984-1412 E-mail Address:    mtm@greshamllc.com
Legal/Compliance Contact Name:    Kevin J. McCarthy Telephone:    (312) 917-6899
Facsimile: (312) 917-7952 E-mail Address:    Kevin.McCarthy@nuveen.com

II. Bank Reference

 

Bank Name:    State Street Bank Address:   

State Street Global Services

US Investment Services

2 Avenue de Lafayette—5th Floor

Boston, MA 02111

Account Number:   

Account title: Nuveen Long/Short Commodity Total Return Fund

ABA #: 011000028

DDA #: 10110757

Reference: NAM LONG/SHORT COMMOD TR GIM, NBMJ

III. Financial Statements.

Please enclose a copy of Customer’s most recent audited/unaudited financial
statements.

IV. Customer Designation (check all that apply)

 

   Mutual Fund      Corporation      Partnership x    Commodity Pool      Bank  
   Trust    Insurance Company      Limited Liability Company (LLC)     
Limited Liability Partnership (LLP)    Omnibus      ERISA Account      Other
                        

V. Information Regarding Third Party Advisors

Are you giving discretionary authority over your account to a third party
advisor?

Yes x            No ¨

If yes, you must complete the Discretionary Trading Authorization on page B-12
of this booklet, and the Advisor must sign the Representations of Advisor, found
on page B-13 of this booklet.

 

   2 of 3    May 2012



--------------------------------------------------------------------------------

VI. Other Reporting Information

List any other persons or entities having a financial interest of 10% or more in
this Account:

 

Name:    Name: Legal Address:    Legal Address: Telephone Number:    Telephone
Number: Taxpayer ID#:    Taxpayer ID#: Percentage Interest:    Percentage
Interest:

 

Name:    Name: Legal Address:    Legal Address: Telephone Number:    Telephone
Number: Taxpayer ID#:    Taxpayer ID#: Percentage Interest:    Percentage
Interest:

Customer represents that the foregoing information (including the attached
financial statements) is true and correct. Customer agrees to promptly notify
Barclays Capital Inc. of any material adverse change to the foregoing.

 

Nuveen Long/Short Commodity Total Return Fund

  (Name of Customer—Please Print)

By:   Nuveen Commodities Asset Management, LLC, the Fund’s manager and commodity
pool operator

/s/ Gifford R. Zimmerman                               October 30,
2012                                 (Signature)   (Date)

Gifford R. Zimmerman, Vice President and Assistant Secretary

  (Name & Title – Please Print)  

 

   3 of 3    May 2012



--------------------------------------------------------------------------------

BARCLAYS CAPITAL INC.

FUTURES AND OPTIONS CUSTOMER ACCOUNT AGREEMENT

This Futures and Options Customer Account Agreement (“Agreement”), dated
October 30, 2012, between Barclays Capital Inc., a registered futures commission
merchant (“FCM”) and broker/dealer, and Nuveen Long/Short Commodity Total Return
Fund, a Delaware statutory trust (“Customer”), shall govern all transactions
that Barclays Capital Inc. or any of its affiliates (collectively, “Barclays”)
or agents may execute, clear and/or carry on Customer’s behalf for the purchase
or sale of commodities, commodity futures, security futures, option and forward
contracts thereon and interests therein (including exchange-for-physical
(“EFPs”), exchange-for-swap (“EFSs”), and exchange-for-risk (“EFRs”)
transactions) (collectively, “Contracts”) and any accounts, including
reactivated accounts, carried by Barclays on behalf and in the name of Customer
(each, an “Account”). It is understood that Customer acts through its manager,
Nuveen Commodities Asset Management, LLC (“NCAM” or “Manager”), a registered
commodity pool operator, which has engaged Gresham Investment Management LLC
(“Gresham” and “Advisor”), a registered commodity trading advisor, to manage
Customer’s investments in Contracts, and in that capacity Gresham is acting as
an agent of the Customer and not as a principal.

1. APPLICABLE LAW.

Each Account and all Contracts, transactions and agreements in respect of each
Account shall be subject to (i) the Commodity Exchange Act (“CEA”) and all rules
and interpretations of the Commodity Futures Trading Commission (“CFTC”) and the
National Futures Association (“NFA”); (ii) the constitution, by-laws, rules,
regulations, policies, procedures, interpretations and customs of any applicable
U.S. or non-U.S. board of trade, exchange, contract market, trading facility or
execution facility, including, without limitation, an electronic trading system,
facility or service, or clearing organization (each, a “Transaction Facility”)
or of any clearing firm or self-regulatory agency or organization; and (iii) any
other laws, rules, interpretations, customs or usage of the trade applicable to
Customer’s trading of Contracts. All such laws, rules, regulations, policies,
procedures, interpretations, customs and usage, as in force from time to time,
are hereinafter collectively referred to as “Applicable Law”.

2. GENERAL AGREEMENTS. Customer acknowledges and agrees that:

(a) Barclays’ Responsibility. Barclays is responsible solely for the execution,
carrying and/or clearing of Contracts in each Account in accordance with the
terms of this Agreement. Neither Barclays nor any managing director, officer or
employee of Barclays is acting as a fiduciary or advisor in respect of Customer
or any Contract or Account. Barclays shall have no responsibility for compliance
with any law or regulation governing the conduct of any fiduciary or advisor of
Customer that interacts with Barclays on behalf of the Customer in connection to
this Agreement. Barclays shall have no responsibility for Customer’s compliance
with any law or regulation governing or affecting Customer’s trading hereunder.

(b) Information and Positions. Any information concerning the market or matters
incidental to the operation of any of the Accounts or the nature of any of the
Contracts provided by Barclays is solely incidental to the conduct of Barclays’
business as an FCM. Barclays makes no representation as to the accuracy,
completeness or reliability of any such information. Barclays and its managing
directors, officers and employees may take, hold or liquidate positions in, or
provide such information to other customers with respect to, Contracts that are
the subject of such information furnished by Barclays to Customer, and such
other positions and/or information may be inconsistent with the positions held
by or information given to Customer.

 

   A-1   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

(c) Limitation of Barclays’ Liability. Barclays shall not be liable to Customer
(i) in connection with the performance or non-performance by any Transaction
Facility or by any other third party (excluding Barclays Capital Inc.’s
affiliates or floor brokers employed by Barclays or its affiliates but
including, without limitation, floor brokers that are not employed by Barclays
or its affiliates, executing agents, banks, clearing firms and other
depositories) in respect of any Contract or other property of Customer; (ii) as
a result of any prediction or information concerning the market made or given by
a representative of Barclays, whether or not made or given at the request of
Customer; (iii) as a result of any delay in the performance or non-performance
of any of Barclays’ obligations hereunder directly or indirectly caused by the
occurrence of any contingency beyond Barclays’ control including, but not
limited to, the unscheduled closure of a Transaction Facility, clearing firm or
other depository or delays in the transmission of orders due to breakdowns or
failures of transmission or communication facilities, Transaction Facilities or
other systems, it being understood that Barclays shall be excused from
performance of its obligations hereunder for such period of time as is
reasonably necessary after such occurrence to remedy the effects therefrom;
(iv) as a result of any action taken by or on behalf of Barclays or its floor
brokers and agents to comply with Applicable Law; (v) for any acts or omissions
of those neither employed nor supervised by Barclays; or (vi) any losses or
damages suffered by Customer resulting directly or indirectly from government
action, war, strike or national disaster. Neither Barclays nor its managing
directors, officers or employees shall be responsible for any loss, liability,
damage or expense except to the extent that it is finally judicially determined
that such loss, liability, damage or expense arises directly from its gross
negligence or willful misconduct. In no event will Barclays, its managing
directors, officers or employees be liable to Customer for consequential,
incidental or special damages under or relating to this Agreement.

(d) Security Interest. Except to the extent proscribed by Applicable Law not
subject to waiver, all Contracts, funds, margin, performance bond, premium,
currencies, securities, credit balances and other property from time to time
held by, to the order of or on behalf of Barclays or held for the benefit of the
Customer by Barclays including, without limitation, by any Transaction Facility
or clearing firm through which Contracts are executed, carried and/or cleared
and/or positions are held by Barclays, on behalf of the Customer, and all
proceeds thereof (collectively, “Collateral”) are hereby pledged to Barclays,
and shall be subject to a general lien and a continuing, perfected first
security interest in Barclays’ favor to secure any and all of Customer’s
indebtedness or other obligations and/or liabilities owed to Barclays. Customer
agrees to execute any documents reasonably required by Barclays for the
perfection or negotiation of such general lien or security interest. Customer
hereby grants Barclays the right, in accordance with Applicable Law, to pledge,
repledge, transfer, hypothecate, rehypothecate, loan or invest any of the cash
Collateral, including without limitation, utilizing the cash Collateral to
purchase securities pursuant to repurchase agreements or reverse repurchase
agreements with any party, in each case without notice to Customer. In addition,
Customer hereby grants Barclays the right, in accordance with Applicable Law, to
pledge, repledge, transfer, hypothecate, or rehypothecate any of the non-cash
Collateral to a Transaction Facility or clearing firm through which transactions
are executed, carried and/or cleared, in each case without notice to Customer.
Notwithstanding the foregoing, in the event that the Customer posts Collateral
in respect of a Contract that is not eligible to be posted to the relevant
Transaction Facility, Customer agrees that Barclays shall have the right to
borrow, pledge, repledge, transfer, hypothecate, rehypothecate, loan or invest
Collateral in accordance with Applicable Law. Unless mutually agreed otherwise,
Barclays shall pay to Customer the interest or income earned from the investment
or utilization of such Collateral at a rate agreed to by the parties hereto.

(e) Conclusiveness of Reports and Objections. All written reports related to
Contracts in the Accounts, including but not limited to confirmations, purchase
and sale statements and correction notices (collectively, “Reports”), shall be
conclusive and binding on Customer unless Customer notifies Barclays of any
objection prior to the opening of trading on the Transaction Facility on or
through which such Contract occurred on the business day following the day on
which Customer receives such Report, except for monthly statements, which shall
be conclusive and binding on Customer unless Customer notifies Barclays of any
objection within ten (10) days of the receipt thereof. Nothing herein, however,
shall prevent Barclays upon discovery of any error or omission, from correcting
a Report. All oral communications related to Contracts in the Accounts with a
natural person who is reasonably believed by Barclays to be associated with
Gresham, NCAM or the Customer shall be conclusive and binding on Customer unless
Customer notifies Barclays of any objection at the time of such communication.

 

   A-2   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

(f) Deliveries. If Customer intends to make or take delivery under any futures
Contract, Customer agrees to notify Barclays not later than the time specified
by Barclays and in any event at least (i) with respect to long positions, two
(2) business days prior to first notice day of the applicable Transaction
Facility, and (ii) with respect to short positions, two (2) business days prior
to the last trading day for the Contract in question. With respect to any
deliverable Contract, Customer shall ensure Barclays holds sufficient funds in
Customer’s Account to fulfill Customer’s obligations to make or take delivery
and shall furnish Barclays with property deliverable by Customer under any
Contract in accordance with Barclays’ directions. If Customer fails to comply
with any of the foregoing obligations, Barclays may, at its discretion and upon
Barclays’ good faith effort to notify Customer, liquidate and/or roll forward to
a later delivery month any open Contracts, make or receive delivery of any
commodities or instruments for Customer’s Account and risk, and in such manner
and on such terms as Barclays in its reasonable discretion deems necessary or
appropriate. Customer shall remain fully liable for, and Customer’s Account will
be debited for, any loss, costs, expenses and liabilities incurred by Barclays
in connection with such Contracts and for any remaining debit balance in
Customer’s Account. Barclays acknowledges that Customer intends to settle all of
its obligations under futures and options contracts carried in Customer’s
Account(s) by closing such contracts with an opposite and offsetting trade or by
cash settlement where such contracts are assigned a delivery notice, except in
the case of delivery where the rules of the exchange or clearing house or
applicable law prohibit cash settlement.

(g) Options Exercise and Allocation Procedure. If Customer intends to exercise
any option Contract, Customer agrees to notify Barclays not later than the time
specified by Barclays and in any event at least one hour prior to the latest
notification time specified by the relevant Transaction Facility. If Customer
fails to comply with any of the foregoing, Barclays may, at its discretion and
upon Barclays’ good faith effort to notify Customer, exercise or allow the
expiration of any options for Customer’s Account and risk, and in such manner
and on such terms as Barclays in its discretion deems necessary or appropriate.
Customer shall remain fully liable for, and Customer’s Account will be debited
for, any loss, costs, expenses and liabilities incurred by Barclays in
connection with such Contracts and for any remaining debit balance in Customer’s
Account. Customer understands and acknowledges that certain option Contracts
sold by Customer may be subject to exercise at any time. Exercise notices
received by Barclays with respect to option Contracts sold by Barclays’
customers shall be allocated among customers (including Customer) pursuant to a
random allocation procedure, and Customer shall be bound by any such allocation
made to it. Information regarding Barclays’ random allocation procedure is
available upon request. Such notices may be allocated to Customer after the
close of trading on the day on which such notices have been allocated to
Barclays by the applicable Transaction Facility. In the event of the allocation
of an exercise notice(s) to Customer, Barclays shall use reasonable efforts to
notify Customer promptly. Barclays shall have no responsibility for any action
it takes or fails to take with respect to any option Contract (and, without
limiting the foregoing, shall have no responsibility to exercise any option
Contract purchased by Customer) unless and until Barclays receives acceptable
and timely instructions from Customer indicating the action to be taken.

(h) Acceptance of Orders; Position Limits. Barclays shall have the right, upon
prior notice to Customer, whenever in its discretion it deems it appropriate,
(i) to limit the number of open Contracts (net or gross) that Barclays will at
any time execute, clear and/or carry for Customer, (ii) to require Customer to
reduce open positions carried with Barclays, and (iii) to refuse the acceptance
of orders to establish new positions. Barclays shall immediately notify Customer
of its rejection of any order. Unless specified by Customer, Barclays may
designate the Transaction Facilities (including, without limitation, any
electronic trading systems or facilities) on or through which it will attempt to
execute orders. Customer shall comply at all times, including throughout the
trading day, with all position limit rules imposed by Applicable Law.

(i) Liquidation of Offsetting Positions. Barclays shall liquidate any Contract
for which an offsetting order is entered by Customer, unless Customer instructs
Barclays not to liquidate such Contract and to maintain the offsetting Contracts
as open positions, provided, however, that Barclays shall not be obligated to
comply with any such instructions given by Customer if Customer fails to provide
Barclays with any representations, documentation or information reasonably
requested by Barclays or if, in Barclays’ reasonable judgment, any failure to
liquidate such offsetting Contracts against each other would result in a
violation of Applicable Law.

(j) Reliance on Instructions. Barclays and its managing directors, officers and
employees shall be entitled to rely, and shall not be liable for any reliance,
on any instruction, notice or communication that it reasonably believes to have
originated from Customer or Customer’s duly authorized agent (including a
third-party advisor, if any), and Customer shall be bound thereby.

 

   A-3   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

(k) Use of Clearing Brokers. Customer authorizes Barclays in its discretion to
select for and on behalf of Customer floor brokers and execution agents and, on
Transaction Facilities where Barclays is not a clearing member, unaffiliated
clearing brokers, which will act as brokers and agents of Customer in connection
with Contracts for the Account(s). Such Contracts may be cleared through
accounts maintained by Barclays in its own name with one or more clearing
brokers.

(l) Give-Ups. Absent a separate written agreement with Customer with respect to
give-ups, Barclays, in its discretion, may, but shall not be obligated to,
accept from other brokers Contracts executed by such brokers for Customer and to
be given up to Barclays for clearance or carrying in an Account.

(m) Financial and Other Information. Customer shall provide to Barclays such
financial and other information regarding Customer as Barclays may from time to
time reasonably request. Customer authorizes Barclays to contact such banks,
financial institutions and credit agencies as Barclays shall deem appropriate
from time to time for verification of such information. Customer shall notify
Barclays promptly of any material adverse change to its condition, financial or
otherwise. Customer acknowledges and agrees that Barclays may provide financial
and other information regarding Customer to any Transaction Facility, clearing
firm or self-regulatory agency or organization upon the request of any such
entity and as permitted by Applicable Law.

(n) Currency Exchange Risk. Customer shall bear all risk and cost in respect of
the conversion of currencies incident to Contracts effected on behalf of
Customer pursuant hereto. Unless otherwise specified in the Reports sent to
Customer with respect to its Contracts and Accounts, all margin deposits in
connection with any Contracts, and any debits or credits to Customer’s
Account(s), shall be stated in U.S. Dollars. By placing an order in a Contract
settled in a particular currency (the “Contract Currency”), Customer agrees to
convert to the Contract Currency funds sufficient to meet the applicable margin
requirement. Any conversions of currency shall be at a rate of exchange
reasonably determined by Barclays based on prevailing money market rates of
exchange for such currencies.

(o) Consent to Recording. Each party (i) consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, with or without the
use of an automatic tone warning device (ii) waives any further notice of such
monitoring or recording, and (iii) agrees to notify (and, if required by law,
obtain the consent of) its officers and employees with respect to such
monitoring or recording. The parties agree that any such recording may be
submitted in evidence to any court or in any proceeding for the purpose of
establishing any matters pertinent to this Agreement or any Contract.

(p) Inactive Accounts. Customer acknowledges that Barclays may from time to time
place accounts in which there is no trading on inactive status and Customer
agrees to provide whatever reasonably requested information Barclays may require
upon Customer’s request to reactivate any such inactive Account.

3. CUSTOMER REPRESENTATIONS.

Customer represents, warrants and agrees as of the date hereof and on the date
of each Contract executed hereunder that:

(a) Customer has full right, power and authority to enter into this Agreement,
and the person executing this Agreement on behalf of Customer is authorized to
do so;

(b) this Agreement is binding on Customer and enforceable against Customer in
accordance with its terms subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors rights and remedies generally, and subject to general principles of
equity;

(c) Customer is an “eligible contract participant,” as such term is defined in
Section 1a of the CEA;

(d) Customer may lawfully establish and open the Account(s) for the purpose of
effecting purchases and sales of Contracts through Barclays;

 

   A-4   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

(e) Contracts entered into pursuant to this Agreement will not violate any
applicable law (including any Applicable Law), judgment, order or agreement to
which Customer or its property is subject or by which it or its property is
bound;

(f) Customer is authorized under its organizational and other governing
documents, as amended from time to time, to trade in Contracts, as instructed by
Customer’s account controller, and hereby expressly waives any ultra vires or
similar defense it may have;

(g) all information provided by Customer in the Futures and Options Account
Application (which application and the information contained therein hereby is
incorporated into this Agreement) is true, correct, complete and accurate in all
material respects;

(h) it will not rely on any communication (written or oral) of Barclays as
investment advice or as a recommendation to enter into any Contract, and no such
communication (written or oral) received from Barclays shall be deemed to be an
assurance or guarantee as to the expected results of the Contract;

(i) Customer is acting for its own account, is capable of assessing the merits
of, understanding (on its own behalf or through independent professional advice)
and assuming, and understands, accepts and assumes, the terms, conditions and
risks of each Contract, and will make its own independent decisions to enter
into Contracts and as to whether each Contract is appropriate or proper for it
based on Customer’s own judgment and upon advice from such advisors as it has
deemed necessary;

(j) Barclays shall have no discretionary authority, power or control over any
decisions made by or on behalf of Customer in respect of the Account, regardless
of whether Customer relies on the information provided by Barclays in making any
such decisions;

(k) Barclays is not acting as a fiduciary, foundation manager, commodity pool
operator, commodity trading advisor or investment adviser in respect of the
Accounts opened by Customer;

(l) except as disclosed in writing to Barclays, Customer is acting solely as
principal and not as agent for any other party and no other customer has any
interest in the Account;

(m) if Customer’s Account is managed by one or more trading advisors,
(i) Customer and such trading advisor(s) agree and acknowledge that Barclays is
not a party to and has not reviewed nor will be charged with knowledge of any of
the terms of any applicable investment management agreement, organizational
document or any other similar such document (each, an “Authority Document”), and
Barclays will assume that any investment decisions made by the Customer or by
the trading advisor(s) on behalf of the Customer are authorized by the terms of
the Authority Documents, and (ii) Customer has provided such trading advisor(s)
with specific discretionary authority (or, by this document, provides them with
such specific authority) to (x) enter into Contracts, (y) make or receive
deliveries in respect of Contracts on Customer’s behalf and (z) transfer cash or
other assets into and out of Customer’s Account;

(n) Customer has reviewed the registration requirements of the CEA, CFTC and NFA
relating to commodity pool operators and commodity trading advisors and has
determined that it and any person that has trading authority or control over its
Account are in compliance with such requirements;

(o) Customer has made no changes to this form of Agreement, or any other form of
agreement, authorization, tax form or other document relating to this Agreement
or the Account(s), provided by Barclays, except as agreed to by Barclays;

(p) Barclays is relying on the representations and warranties of Customer
contained herein in entering into this Agreement and opening the Account and
Customer will immediately notify Barclays of any changes to the accuracy
thereof;

 

   A-5   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

(q) Customer expressly agrees to waive any and all claims, rights or causes of
action which Customer has or may have against Barclays, its managing directors,
officers and/or employees arising in whole or in part, directly or indirectly,
out of any act or omission of a party who refers or introduces Customer to
Barclays or who places orders on behalf of Customer, except claims, rights or
causes of action arising out of, or caused, in whole or in part, by Barclays
gross negligence or willful misconduct; and

(r) No person or entity other than Customer has, nor during the term of this
Agreement will have, any ownership interest of ten percent or more in any
Account, and no person other than Customer and its trading advisor, if any, has
or will have any control over any Account, except as otherwise disclosed to
Barclays in writing.

Barclays represents, warrants and agrees as of the date hereof that:

(a) Barclays has full right, power and authority to enter into this Agreement,
and the person executing this Agreement on behalf of Barclays is authorized to
do so;

(b) Barclays has full power and authority to perform its obligations under this
Agreement;

(c) This Agreement is binding on Barclays and enforceable against Barclays in
accordance with its terms subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors rights and remedies generally, and subject to general principles of
equity;

(d) Barclays and its principals have all governmental, regulatory and exchange
licenses and approvals and have effected all filings and registrations with
governmental and regulatory agencies required to conduct their business or
required to perform their obligations under this Agreement;

(e) Barclays is and shall remain in material compliance with all laws, rules,
regulations and orders of any government, governmental agency or self-regulatory
organization required for it to perform its obligations under this Agreement and
the matters to be discharged by it with respect thereto,;

4. PAYMENT OBLIGATIONS OF CUSTOMER. With respect to every Contract purchased,
sold or cleared for the Account, Customer shall pay Barclays upon demand (which
demand may be written or oral):

(a) all brokerage charges, give-up fees, commissions and service fees as
Barclays may from time to time charge;

(b) all Transaction Facility, clearing firm or NFA fees or charges, or any other
transaction fees, regulatory fees and service charges incurred with respect to
each Contract;

(c) any tax imposed on such Contracts by any competent taxing authority;

(d) any debit balance or deficiency in the Account;

(e) interest on any debit balances remaining in the Account at a rate as may be
mutually agreed upon from time to time, together with Barclays’ costs and
reasonable attorneys’ fees incurred in collecting any such debit balance; and

(f) any other amounts owed by Customer to Barclays with respect to the Account,
any Contracts carried therein or transactions undertaken in connection
therewith.

Any and all payments required to be made by Customer hereunder shall be made by
wire transfer, in immediately available funds, to an account designated by
Barclays, unless otherwise agreed by Barclays.

 

   A-6   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

5. MARGIN AND OTHER CONTRACT OBLIGATIONS.

(a) With respect to every Contract purchased, sold or cleared for the Account,
Customer shall make, or cause to be made, all applicable initial margin,
variation margin, intra-day margin and premium payments, and perform all other
obligations attendant to Contracts or positions in such Contracts, as such
payments or performance may be required by Barclays consistent with Applicable
Law or as such payments or performance may be required of Barclays by any member
of any Transaction Facility clearing such Contract on Barclays’ behalf. Customer
acknowledges and agrees that Barclays has no obligation to establish uniform
margin requirements among products or customers and margins required by Barclays
may exceed the minimum margin requirements of the applicable Transaction
Facility and be increased or decreased from time to time at the reasonable
discretion of Barclays, without advance notice to Customer.

(b) Requests for margin deposits and/or premium payments may, at Barclays’
election, be communicated to Customer orally, telephonically, electronically, or
in writing. Customer margin deposits and/or premium payments shall be made to
such omnibus customer account(s) as directed by Barclays, and shall be in the
form of cash.

(c) Upon the Customer’s request, Barclays shall return to the Customer any
excess Collateral in the Account(s) representing gains on Customer’s
transactions, other than de minimis amounts, which shall be no more than
$25,000, as soon as reasonably practicable but no later than the next business
day following receipt thereof with respect to cash, but only to the extent that
Barclays’ return of the Collateral to the Customer does not create a shortfall
with respect to margin, premiums or any other amounts due to Barclays under this
Agreement.

6. CUSTOMER DEFAULT AND BARCLAYS’ REMEDIES.

(a) Each of the following events shall be a default (“Default”) by Customer
under this Agreement:

(i) Customer breaches or fails to timely and fully perform any of its
obligations hereunder or otherwise in respect of any Contract;

(ii) Customer fails to deposit or maintain required margin, fails to pay
required premiums or fails to make any other undisputed payments required
hereunder or otherwise in respect of any Contract;

(iii) if Customer is an employee benefit plan, the termination of Customer or
the filing by Customer of a notice of intent to terminate with a governmental
agency or body, or the receipt of a notice of intent to terminate Customer from
a governmental agency or body, or the inability of Customer to pay benefits
under the relevant employee benefit plan when due;

(iv) any representation made by Customer or Customer’s advisor or account
controller (if any) is not or ceases to be accurate and complete in any material
respect;

(v) a case in bankruptcy is commenced or a proceeding under any insolvency or
other law for the protection of creditors or for the appointment of a receiver,
trustee or similar officer is filed by or against Customer and such case is not
dismissed, discharged, stayed or restrained in each case within 30 days of the
institution thereof;

(vi) Customer makes or proposes to make any arrangement or composition for the
benefit of its creditors, or Customer or any of its property is subject to any
agreement, order or judgment providing for Customer’s dissolution, liquidation
or reorganization, or for the appointment of a receiver, trustee or similar
officer for Customer or its property;

(vii) Customer makes an admission in writing that it is insolvent or is unable
to pay its debts when they mature or the suspension by Customer of its usual
business or any material portion thereof; and

(viii) any warrant or order of attachment is issued against any Account or a
judgment is levied against any Account.

 

   A-7   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

(b) Upon the occurrence of a Default, or if Barclays , after consultation with
Customer or its account controller or agent, if practicable, reasonably
considers it necessary for its protection to exercise any of the following
remedies, then Barclays shall have the right, in addition to any other remedy
available at law or equity to Barclays, all without demand for margin and
without notice or advertisement (except as provided in Section 6(c) below), to:

(i) close out any or all of Customer’s open Contracts, including, without
limitation, through EFPs, EFSs or EFRs. For the purposes of this provision,
Customer expressly authorizes Barclays to act as broker for Customer or as
principal opposite Customer with respect to such EFP, EFS or EFR transactions
and to execute such physical commodity, swap or over-the-counter transactions
and documents on behalf of Customer as may be reasonably necessary to effect
such EFP, EFS or EFR transactions. Customer recognizes that such EFP, EFS or EFR
transactions are not competitively executed by open outcry on a Transaction
Facility but will be executed at the market price then available to Barclays and
in accordance with Applicable Law;

(ii) cancel any or all of Customer’s outstanding orders;

(iii) treat any or all of Customer’s obligations due Barclays as immediately due
and payable;

(iv) set off any obligations of Barclays to Customer against any obligations of
Customer to Barclays;

(v) sell any Collateral and/or set off and apply any Collateral or the proceeds
of the sale of any Collateral to satisfy any obligations of Customer to
Barclays;

(vi) borrow or buy any Contracts, options, securities or other property for any
Account;

(vii) terminate any or all of Barclays’ obligations for future performance to
Customer; and/or

(viii) take such other or further action as Barclays in its discretion
reasonably considers necessary or appropriate under the circumstances.

(c) So long as Barclays’ rights or position would not be jeopardized thereby,
Barclays shall make a good faith effort to notify Customer of its intention to
take any of the actions specified in (i) through (viii) of Section 6(b) above
before taking any such action. Barclays shall not be deemed to have breached any
obligation to Customer if no such notice is given. Any sale or purchase
hereunder may be made in any commercially reasonable manner. In all cases a
prior demand, margin call or notice of any kind shall not be considered a waiver
of Barclays’ right to take any action provided for herein. Customer shall be
liable for the payment of any deficiency remaining in each Account after any
such action is taken, together with interest thereon.

7. TERMINATION.

(a) This Agreement may be terminated by Customer or Barclays by written notice
to the other. Such termination shall be of no effect in relation to any orders
placed or Contracts executed prior to such notice. In the event of such notice,
Customer shall promptly, and in any event no later than 20 business days
following such notice, either close out open positions in the Account(s) or
transfer such open positions to another FCM.

(b) Upon satisfaction by Customer of all liabilities to Barclays arising
hereunder (including payment obligations with respect to the transfer of
Contracts to another FCM), Barclays shall, without imposing any additional
charges or penalties, promptly transfer to the FCM specified by Customer all
Contracts, cash, securities and other property then held for any Account. The
representations, warranties and indemnities contained in this Agreement shall
survive any termination of this Agreement.

8. INDEMNIFICATION. Customer hereby agrees to pay, indemnify and hold Barclays,
its directors, officers and employees harmless from and against any and all
loss, liability, damage, cost, penalty, fine, tax or expense (including, without
limitation, reasonable attorneys’ fees, costs of collection and any cost
incurred in

 

   A-8   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

successfully defending against any claim asserted by Customer) (collectively,
“Losses”) incurred by Barclays or such other persons in connection with the
Account and/or any Contracts or positions established or maintained therein,
except to the extent it is judicially determined that such Losses resulted
directly as a result of Barclays’ gross negligence or willful misconduct. Such
indemnification shall include, without limitation, Losses with respect to
(i) any action taken or not taken by Barclays and its managing directors,
officers or employees in reliance upon any instruction, notice or communication
that it reasonably believes to have originated from Customer or Customer’s duly
authorized agent (including a third-party advisor, if any), and (ii) the
exercise of Barclays’ default remedies under Section 6 of this Agreement.

9. GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.

(a) THE CONSTRUCTION, VALIDITY, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES).

(b) TO THE EXTENT NOT OTHERWISE REQUIRED UNDER APPLICABLE LAW, ANY DISPUTES
ARISING UNDER THIS AGREEMENT OR ANY TRANSACTION IN CONNECTION HEREWITH SHALL BE
RESOLVED IN A COURT OF LAW LOCATED IN THE STATE OF NEW YORK, BOROUGH OF
MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK. THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE JURISDICTION OF
SUCH COURTS AND AGREE THAT VENUE BEFORE SUCH COURTS IS PROPER. CUSTOMER CONSENTS
TO THE SERVICE OF PROCESS BY THE MAILING TO CUSTOMER OF COPIES OF THE
APPROPRIATE COURT FILING BY CERTIFIED MAIL TO THE ADDRESS OF CUSTOMER AS IT
APPEARS ON THE BOOKS AND RECORDS OF BARCLAYS, SUCH SERVICE TO BE EFFECTIVE THREE
DAYS AFTER MAILING. CUSTOMER HEREBY WAIVES IRREVOCABLY ANY IMMUNITY TO WHICH IT
MIGHT OTHERWISE BE ENTITLED IN ANY ARBITRATION, ACTION AT LAW, SUIT IN EQUITY OR
ANY OTHER PROCEEDING ARISING OUT OF OR BASED ON THIS AGREEMENT OR ANY
TRANSACTION IN CONNECTION HEREWITH.

(c) CUSTOMER HEREBY WAIVES A TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION IN CONNECTION THEREWITH.

10. CROSS TRADE CONSENT. The Customer hereby authorizes Barclays, and its
managing directors, officers, employees and floor brokers acting on Customer’s
behalf in any transaction for the Account, without prior notice to Customer, to
take the other side of Customer’s transaction, subject to the transaction being
executed at the prevailing price in accordance with the regulations of the
applicable Transaction Facility and the rules and regulations of the CFTC.

11. MISCELLANEOUS.

(a) Severability. If any provision of this Agreement is or at any time becomes
inconsistent with or invalid under any present or future Applicable Law, such
inconsistent or invalid provision shall be deemed to be superseded or modified
to conform to such Applicable Law, but in all other respects this Agreement
shall continue in full force and effect.

(b) Successors; Binding Effect. This Agreement shall be binding on and inure to
the benefit of each of the parties and their respective successors and assigns.
This Agreement and the obligations of Customer hereunder may not be assigned or
delegated without the prior written consent of Barclays. Customer agrees that
Barclays shall have the right to transfer or assign this Agreement (and the
Account) (i) to any successor entity or if required by Applicable Law or a
regulator or (ii) if Barclays makes such transfer or assignment pursuant to a
consolidation or amalgamation with, or merger with or into, or a transfer of all
or substantially all of its assets to, another entity, in each case without
obtaining the consent of Customer. Other than the circumstances referenced
above, Barclays will not assign this agreement to another party without
Customer’s written consent, such consent not to be unreasonably withheld.

 

   A-9   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

(c) Entire Agreement. This Agreement and the attached appendices, consents,
certifications and authorizations constitute the entire agreement between the
parties with respect to the subject matter hereof and supersedes any prior
agreements between the parties as to the subject matter hereof.

(d) Amendments or Waiver. No provision of this Agreement shall in any respect be
waived, modified or amended unless such waiver, modification or amendment is in
writing and signed by authorized representatives of each party hereto.

(e) Notices and Reports. Except as otherwise expressly provided in this
Agreement, all Reports, instructions, notices or other communications shall be
given orally, unless requested to be in writing. All oral or written Reports,
instructions, notices or other communications shall be directed as follows:

 

  (i) if to Barclays:

Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Attention: Futures On-Boarding Team

Telephone: (212) 526-1200

Any customer complaints or legal notices shall be directed to “Attention:
Futures Compliance Officer.”

 

  (ii) if to Customer, at the address, telephone, email or facsimile number as
indicated on the Futures and Options Account Application or such other address,
telephone, email or facsimile number provided to Barclays by Customer from time
to time.

 

  (iii) if to an Advisor, at the address, telephone, email or facsimile number
indicated on the Futures and Options Account Application or such other address,
telephone, email or facsimile number provided to Barclays by such Advisor from
time to time.

Written Reports and/or notices shall be deemed to have been given by a party
hereto (a) if personally delivered to the other party, on the date of such
delivery, (b) if sent by confirmed facsimile transmission, on the date of such
confirmed facsimile transmission, (c) if sent via email or other electronic
media, to Kevin McCarthy, Managing Director, Assistant General Counsel, Nuveen
Investments (Kevin.McCarthy@nuveen.com); Jennifer Vaudo, Vice President, State
Street Global Services (javaudo@statestreet.com); Michael Miller, Trade
Operations Manager, Gresham Investment Management, LLC (mtm@greshamllc.com); or
such other person(s) as shall be designated by Customer in writing on the date
that such notice or Report was sent, or (d) if sent by certified mail, return
receipt requested, postage prepaid, on the third business day after the mailing
date.

The Customer hereby consents to the delivery of all Reports, instructions,
notices or other communications via email to the person(s) designated in the
immediately preceding paragraph with such consent to remain effective for the
duration of the Agreement unless Customer withdraws such consent via written
notice to Barclays. Customer acknowledges that e-mail messages are not secure
and may contain computer viruses or other defects, may not be accurately
replicated on other systems, or may be intercepted, interfered with, or deleted
without the knowledge of the sender or the intended recipient. Barclays makes no
warranties in relation to these matters. Barclays reserves the right to
intercept, monitor and retain e-mail messages to and from its systems as
permitted by Applicable Law.

(f) No Waiver. No failure on the part of Barclays or Customer to exercise and no
delay in exercising, any contractual right will operate as a waiver or
modification thereof, nor will any single or partial exercise by Barclays or
Customer of any right preclude any other or future exercise thereof.

 

   A-10   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

(g) Rights and Remedies Cumulative. All rights and remedies under this Agreement
as amended and modified from time to time are cumulative and not exclusive of
any rights or remedies which may be available at law or otherwise.

[signature page to follow]

 

   A-11   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

12. CUSTOMER ACKNOWLEDGMENTS. (PLEASE INITIAL APPROPRIATE CLAUSES BELOW.)

(a) CUSTOMER HEREBY ACKNOWLEDGES THAT IT HAS RECEIVED AND UNDERSTANDS THE
FOLLOWING DISCLOSURE STATEMENT PRESCRIBED BY THE CFTC AND FURNISHED HEREWITH:

 

/s/ GRZ   

Risk Disclosure Statement for Futures and Options

Initial    (Appendix A to CFTC Rule 1.55(c) transcribed in full on pages 1-3 of
Booklet 2 – Risk Disclosure Statements)

(b) If Customer (i) maintains one or more other accounts (such as a securities,
commodities, cash or margin account) at Barclays and (ii) wants to permit
Barclays to transfer funds from such accounts without obtaining specific
instructions in each case, Customer should initial the following section:

 

 

Initial

     Customer hereby specifically authorizes Barclays, until further notice in
writing, to transfer any excess funds from/to Customer’s regulated commodity
account, whether a segregated account or a secured account, (i) to/from any
other account that Customer maintains with Barclays, if in Barclays’ judgment
such transfer is necessary to avoid or reduce a margin call or to reduce a debit
balance in such other account, or (ii) to Barclays in order to satisfy any
obligation of Customer to Barclays. Barclays will notify Customer in writing of
any transfer of funds made pursuant to this authorization within a reasonable
time after each transfer.

IN WITNESS WHEREOF, the Customer has executed this Agreement as of the date set
forth below.

Customer

 

Account Name: Nuveen Long/Short Commodity Total Return Fund     By: Nuveen
Commodities Asset Management, LLC, the Fund’s manager Date: October 30, 2012    
By:   /s/ Gifford R. Zimmerman     Print Name:   Gifford R. Zimmerman     Title:
  Chief Administrative Officer

 

Barclays Capital Inc. By:   /s/ Vijay Pant Print Name:   Vijay Pant Title:  
Managing Director

PLEASE BE CERTAIN YOU HAVE INITIALED OR CHECKED ALL APPROPRIATE ELECTIONS ABOVE
AND THAT YOU HAVE FULLY COMPLETED THE ABOVE SIGNATURE BLOCK.

 

   A-12   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

APPENDIX OF ADDITIONAL TERMS FOR REGISTERED INVESTMENT COMPANIES

Customer hereby represents and warrants, by checking the appropriate box, that:

 

  x Customer IS NOT an investment company registered under the Investment
Company Act of 1940. (The following additional terms do not apply to the
Account. Please sign below and proceed to page B-3.)

 

  ¨ Customer IS an investment company registered under the Investment Company
Act of 1940. (The following additional terms apply to the Account.)

Capitalized terms used but not defined in this Appendix have the meaning set
forth in the Agreement. The following terms shall supplement those contained in
the Agreement with respect to the Accounts and shall control in the event other
terms of the Agreement are inconsistent with those contained in this Appendix.

This Appendix is intended to ensure Barclays’ and the Customer’s compliance with
the Investment Company Act of 1940, as amended (the “Act”) and the rules and
regulations thereunder, particularly Rule 17f-6 under the Act and any successor
rule. Rule 17f-6 permits the Customer to place and maintain cash, securities,
and similar investments with the FCM in amounts necessary to effect the
Customer’s transactions in Exchange-Traded Futures Contracts and Commodity
Options subject to certain conditions that are expressed below. To the extent
that Rule 17f-6 is modified or amended, the following terms and conditions
contained in this Appendix shall be deemed to be automatically amended to be in
compliance with such modified or amended rule without any further action
required by the parties hereto.

(1) Barclays, as FCM, hereby covenants and agrees that the manner in which
Barclays maintains the Customer’s assets shall be subject to the following:

 

  •  

Barclays shall comply with the segregation requirements of Section 4d(2) of the
CEA and the rules thereunder or, if applicable, the secured amount requirements
of Rule 30.7 under the CEA;

 

  •  

Barclays, as appropriate to the Customer’s transactions and in accordance with
the CEA and the rules and regulations thereunder (including 17 CFR Part 30), may
place and maintain the Customer’s assets to effect the Customer’s transactions
with another FCM, a Clearing Organization, a U.S. or Foreign Bank, or a member
of a foreign board of trade, and shall obtain an acknowledgment, as required
under Rules 1.20(a) or 30.7(c) under the CEA, as applicable, that such assets
are held on behalf Barclays’ customers in accordance with the provisions of the
CEA;

 

  •  

Barclays shall promptly furnish copies of or extracts from Barclays’ records or
such other information pertaining to the Customer’s assets as the Securities and
Exchange Commission through its employees or agents may request; and

 

  •  

Upon the Customer’s request, any gains on the Customer’s transactions, other
than de minimis amounts, will be transferred by Barclays to the Customer by the
next business day following receipt thereof.

 

   B-1   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

(2) Customer hereby represents, warrants, agrees and covenants that:

 

  •  

The Customer will place and maintain cash, securities, and similar investments
with Barclays, as FCM, in amounts necessary to effect the Customer’s
transactions in Exchange-Traded Futures Contracts and Commodity Options;

 

  •  

If the custodial arrangements under the Agreement as supplemented by this
Appendix no longer meet the requirements set forth in Rule 17f-6 under the Act,
the Customer shall withdraw its assets from the Account as soon as reasonably
practicable;

 

  •  

The Customer is and shall remain in compliance with the Act with respect to its
execution, delivery and performance of the Agreement and the Contracts.
Specifically, the Customer will at all times be in compliance with Section 18 of
the Act with respect to its Contracts or otherwise will segregate assets for,
and/or cover, its exposures under its Contracts in accordance with prevailing
interpretations or guidance by the Securities and Exchange Commission under
Section 18 of the Act; and

 

  •  

To the extent the Customer relies on subchapter M of the Internal Revenue Code
of 1986 for its tax status, the Customer will, with respect to the Contracts,
remain in compliance with the requirements of subchapter M at all times Contract
is outstanding. The Customer shall provide prompt written notice to Barclays if
its tax status under subchapter M, if applicable, is or will be jeopardized by
any Contract(s).

“Clearing Organization” means a clearing organization as defined in Rule 1.3(d)
under the CEA and includes a clearing organization for a foreign board of trade.

“Exchange-Traded Futures Contracts and Commodity Options” means commodity
futures contracts, options on commodity futures contracts, and options on
physical commodities traded on or subject to the rules of: (a) any contract
market designated for trading such transactions under the CEA and the rules
thereunder; or (b) any board of trade or exchange outside the United States, as
contemplated in Part 30 under the CEA.

“FCM” means any person that is registered as a futures commission merchant under
the CEA and that is not an affiliated person of Customer/Fund or an affiliated
person of such person.

“U.S. or Foreign Bank” means a bank, as defined in section 2(a)(5) of the Act,
or a banking institution or trust company that is incorporated or organized
under the laws of a country other than the United States and that is regulated
as such by the country’s government or a agency thereof.

 

Nuveen Long/Short Commodity Total Return Fund (Name of Customer – Please Print)

 

By: Nuveen Commodities Asset Management, LLC, the Fund’s manager and commodity
pool operator

 

/s/ Gifford R. Zimmerman (Signature)

 

Gifford R. Zimmerman, Chief Administrative Officer (Name & Title – Please Print)

 

October 30, 2012 (Date)

 

   B-2   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

HEDGE ACCOUNT ELECTION

Please check the appropriate box(es) for the type of Account(s) that Customer
will require.

 

  ¨ Hedging Account

 

  x Speculative Account

To the extent Customer has checked the Hedging Account box, Customer represents
that each Contract that Customer instructs Barclays to place in the Hedging
Account will represent a bona fide hedging transaction as defined in CFTC
Regulation §1.3(z).

Capitalized terms used but not defined in this Hedge Account Election have the
meaning set forth in the Agreement.

Nuveen Long/Short Commodity Total Return Fund

(Name of Customer – Please Print)

By: Nuveen Commodities Asset Management, LLC, the Fund’s manager and commodity
pool operator

 

/s/ Gifford R. Zimmerman (Signature)
Gifford R. Zimmerman, Chief Administrative Officer (Name & Title –Please Print)
October 30, 2012 (Date)

 

   B-3   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

LIQUIDATION ELECTION

Customer should note that CFTC Regulation §190.06 permits Customer to specify
whether, in the unlikely event of Barclays’ bankruptcy, Customer prefers the
bankruptcy trustee to liquidate all positions in the Account(s). Accordingly,
Customer hereby elects as follows (please check one):

¨ Liquidate                            ¨ Not Liquidate

If neither alternative is selected, Customer will be deemed to have elected to
have all positions liquidated. This election may be changed at any time by
written notice.

Capitalized terms used but not defined in this Liquidation Election have the
meaning set forth in the Agreement.

Nuveen Long/Short Commodity Total Return Fund

(Name of Customer – Please Print)

By: Nuveen Commodities Asset Management, LLC, the Fund’s manager and commodity
pool operator

 

/s/ Gifford R. Zimmerman

(Signature)

Gifford R. Zimmerman, Chief Administrative Officer

(Name & Title –Please Print)

October 30, 2012

(Date)

 

   B-4   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

PLAN ASSET REPRESENTATION

Customer hereby represents and warrants, by checking the appropriate box, that:

 

  x (1) none of its assets constitute or are deemed to be assets of any employee
benefit plan subject to Title I of the Employee Retirement Income Security Act
of 1974 (“ERISA”), any plan subject to Section 4975 of the Internal Revenue Code
of 1986 (the “Code”) or any governmental plan subject to rules similar to those
of Section 406 of ERISA or Section 4975 of the Code.

 

  ¨ (2) it is an entity described in (1) and it will execute the Employee
Benefit Authorization Form.

 

  ¨ (3) it is a limited partnership, limited liability company, bank collective
trust fund or other entity, some or all of whose assets are deemed to be “plan
assets” as defined in Section 3(42) of ERISA, and it will execute the Plan Asset
Fund Authorization Form.

Customer further undertakes to will immediately advise Barclays in writing of
any change in the status of Customer which affects this representation.
Capitalized terms used but not defined in this Plan Asset Representation have
the meaning set forth in the Agreement.

Nuveen Long/Short Commodity Total Return Fund

(Name of Customer – Please Print)

By: Nuveen Commodities Asset Management, LLC, the Fund’s manager and commodity
pool operator

 

/s/ Gifford R. Zimmerman

(Signature)

Gifford R. Zimmerman, Chief Administrative Officer

(Name & Title –Please Print)

October 30, 2012

(Date)

 

   B-5   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

EMPLOYEE BENEFIT PLAN AUTHORIZATION

[IF NO QPAM IS INVOLVED, CONTACT THE COMPLIANCE DEPARTMENT OF BARCLAYS CAPITAL
INC. TO DISCUSS THE SCOPE OF THE PLAN’S FUTURES TRADING ACTIVITIES AND ANY
ADDITIONAL DOCUMENTATION THAT MAY BE REQUIRED BY BARCLAYS CAPITAL INC.]

1. In consideration of the acceptance by Barclays of one or more accounts of
            (the “Trust”) under and on behalf of             (the “Plan”), a
duly formed employee benefit plan subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) or a duly formed governmental plan
subject to rules substantially similar to Section 406 of ERISA or Section 4975
of the Internal Revenue Code of 1986, as amended (the “Code”), the undersigned
each continuously represent and warrant to Barclays that the documents under
which the Plan and Trust were established, as such documents have been amended
from time to time, authorize the undersigned to open one or more accounts in the
name of the Trust with Barclays for the purpose of trading in Contracts and that
the undersigned, or any agent of the undersigned designated by the undersigned,
be and hereby are authorized to act for the Trust in every respect regarding the
Trust’s Account(s), the authority hereby granted including, without limitation,
the power to do each of the following acts necessary in connection with the
Account(s) and the transactions effected therein:

 

  (a) To open one or more accounts in the name of            as Trustee(s) of
the Trust with Barclays for the purpose of trading in Contracts, and to execute
in the name of the Trust and deliver to Barclays the Agreement and any and all
other agreements, documents, instruments or notices (collectively, the “Relevant
Agreements”) necessary to the opening, maintenance and/or trading of such
Account(s);

 

  (b) To buy, sell and trade and agree to buy, sell and trade Contracts, on
margin or otherwise, which power to sell includes the power to sell “short”;

 

  (c) To effect and receive payment and delivery in the performance of Contracts
and any obligations undertaken in connection therewith;

 

  (d) To deposit with and withdraw from Barclays any money, securities,
commodities, Contracts and contracts for the purchase or sale of securities and
other property;

 

  (e) To engage in trades opposite Barclays or its affiliates, in accordance
with the CEA and the rules and regulations promulgated thereunder, and
applicable Transaction Facility’s rules;

 

  (f) To receive and promptly comply with any request or demand for additional
margin, any notice of intention to liquidate, and any notice or demand of any
other nature; and

 

  (g) To take such other actions as may be necessary or desirable to carry out
the intent of the foregoing and the satisfaction of each and every obligation of
the Plan in connection with the Account(s) and the transactions effected
therein.

2. The undersigned each continuously represent and warrant to Barclays that:

 

  (a) the Plan has appointed             (the “Advisor”);

 

  (b) the Advisor is a qualified professional asset manager within the meaning
of Prohibited Transaction Class Exemption 84-14 (“PTE 84-14”) under ERISA;

 

  (c) the terms of the transactions under the Relevant Agreements and this
Employee Benefit Plan Authorization are and will be negotiated on behalf of the
Trust by, or under the authority and general direction of, the Advisor;

 

   B-6   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

  (d) with respect to any Plan subject to Title I of ERISA or Section 4975 of
the Code, the Advisor (or an investment manager acting in accordance with
written guidelines established and administered by the Advisor) makes all
decisions on behalf of the Trust to enter into such transactions, and the
conditions of Part I of PTE 84-14 will otherwise be met with respect to each
such transaction;

 

  (e) with respect to any governmental Plan, no violation of any law,
regulation, policy or procedure relating to such Plan shall occur with respect
to the Account and the transactions entered into hereunder in contemplation of
this Agreement; and

 

  (f) the Advisor is authorized by the Trust to act for the Trust and to do each
of the acts set forth in Section 1 above and the following acts necessary in
connection with the Account(s) and the transactions effected therein:

 

  (i) To engage in exchange-for-physical, exchange-for-swap, and
exchange-for-risk transactions with Barclays;

 

  (ii) To execute in the name of the Plan and deliver to Barclays the Cross
Trade Consent set forth in the Agreement and to engage in cross trades opposite
Barclays; and

 

  (iii) To borrow funds from Barclays (on a secured basis) or its affiliates to
finance any transactions in Contracts effected through or with Barclays.

 

3. Barclays is hereby directed to send written confirmations of all Contracts
effected by Barclays for the Trust and all statements of account of the Trust
with Barclays and other pertinent records and documents to             (Name and
Title), who is not authorized to trade with Barclays but hereby is authorized to
receive and acquiesce in the correctness of such confirmations, statements, and
other records and documents.

 

4. The undersigned each continuously represent and warrant that: (a) Barclays is
not acting as a fiduciary, as that term is defined in Section 3(21) of ERISA, of
the Plan or the Trust, and Barclays shall have no responsibility for the Plan’s
or the Trust’s compliance with ERISA; (b) Barclays shall have no responsibility
for the investment policies or strategies of the Plan, or the overall
diversification or prudence requirements applicable to Plan investments; (c) any
information provided by Barclays in connection with a transaction shall not
serve as the primary basis for any decision made on behalf of the Trust to enter
into the transaction, it being understood that all decisions made on behalf of
the Trust are solely within the power and discretion of the Plan fiduciary
directing the transaction; and (d) the transactions contemplated under the
Relevant Agreements and this Employee Benefit Plan Authorization shall not give
rise to any nonexempt prohibited transaction within the meaning of Section 406
of ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended, or
with respect to any governmental Plan, any provision which is similar to
Section 406 of ERISA or Section 4975 of the Code.

 

5. Any and all past transactions of the kind provided for by this Employee
Benefit Plan Authorization that have been previously made on behalf of or with
this Plan hereby are ratified, confirmed and approved in all respects.

 

6. Barclays and any interested third party is authorized to rely and act upon
the foregoing representations and warranties until such time as Barclays shall
be notified otherwise in advance and in a writing signed by the Trustee and/or
the Plan Sponsor and the Plan and             (Insert Name of the Plan Sponsor)
each shall separately indemnify and hold Barclays harmless from and against any
liability, loss, cost or expense it incurs in continuing to act in reliance upon
this certification and authorization prior to its actual receipt of any such
notice.

 

   B-7   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

7. Capitalized terms used but not defined in this Authorization have the meaning
set forth in the Agreement.

 

8. The Trustee, Plan Sponsor/Named Fiduciary, and Advisor should each sign
below:

 

A. Signature of Trustee:

 

(Name of Plan - Please Print)

   

By:

          (Trustee’s Signature)            

(Name & Title - Please Print)

    (Date)

 

B. Signature of Plan Sponsor/Named Fiduciary:

 

(Name of Plan Sponsor/Named Fiduciary - Please Print)

   

By:

          (Signature)            

(Name & Title - Please Print)

    (Date)

 

C. Signature of Advisor/Qualified Professional Asset Manager:

 

(Name of Advisor/Qualified Professional Asset Manager)    

By:

          (Signature)            

(Name & Title - Please Print)

    (Date)

 

   B-8   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

PLAN ASSET FUND AUTHORIZATION

[IF NO QPAM IS INVOLVED, CONTACT THE COMPLIANCE DEPARTMENT OF BARCLAYS CAPITAL
INC. TO DISCUSS THE SCOPE OF THE PLAN’S FUTURES TRADING ACTIVITIES AND ANY
ADDITIONAL DOCUMENTATION THAT MAY BE REQUIRED BY BARCLAYS CAPITAL INC.]

 

1. In consideration of the acceptance by Barclays of one or more accounts of
            (the “Fund”), a commingled investment vehicle in which at least 25%
of a class of equity interests is held by Benefit Plan Investors (as defined
below), the undersigned continuously represents and warrants to Barclays that
the documents under which the Fund was established, as such documents have been
amended from time to time, authorize the undersigned to open one or more
Accounts in the name of the Fund with Barclays for the purpose of trading in
Contracts and that the undersigned, or any agent of the undersigned designated
by the undersigned, be and hereby are authorized to act for the Fund in every
respect regarding the Fund’s Account(s), the authority hereby granted including,
without limitation, the power to do each of the following acts necessary in
connection with the Account(s) and the transactions effected therein:

 

  (a) To open one or more accounts in the name of the Fund with Barclays for the
purpose of trading in Contracts, and to execute in the name of the Fund and
deliver to Barclays the Agreement, the Cross Trade Consent set forth in the
Agreement, and any and all other agreements, documents, instruments or notices
(collectively, the “PAFA Agreements”) necessary to the opening, maintenance
and/or trading of such Account(s);

 

  (b) To buy, sell and trade and agree to buy, sell and trade Contracts, on
margin or otherwise, which power to sell includes the power to sell “short”;

 

  (c) To effect and receive payment and delivery in the performance of Contracts
and any obligations undertaken in connection therewith;

 

  (d) To deposit with and withdraw from Barclays any money, securities,
commodities, Contracts and contracts for the purchase or sale of securities and
other property;

 

  (e) To engage in trades opposite Barclays, in accordance with the CEA, as
amended, the rules and regulations promulgated thereunder, and applicable
Transaction Facility rules;

 

  (f) To receive and promptly comply with any request or demand for additional
margin, any notice of intention to liquidate, and any notice or demand of any
other nature; and

 

  (g) To take such other actions as may be necessary or desirable to carry out
the intent of the foregoing and the satisfaction of each and every obligation of
the Fund in connection with the Account(s) and the transactions effected
therein.

 

2. The undersigned continuously represents and warrants to Barclays on behalf of
the Fund that:

 

  (a)             (“Manager”) has authority and control over the investment of
the Fund’s assets;

 

  (b) Manager is a qualified professional asset manager within the meaning of
Prohibited Transaction Class Exemption 84-14 (“PTE 84-14”) under ERISA;

 

  (c) the terms of the transactions under the PAFA Agreements and this Plan
Asset Fund Authorization are and will be negotiated on behalf of the Fund by, or
under the authority and general direction of, Manager;

 

   B-9   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

  (d) with respect to any Plan subject to Title I of the Employee Retirement
Income Security Act of 1974 (“ERISA”) or Section 4975 of the Internal Revenue
Code of 1986 (the “Code”), Manager (or an investment manager acting in
accordance with written guidelines established and administered by the Manager)
makes all decisions on behalf of the Fund to enter into such transactions, and
the conditions of Part I of PTE 84-14 will otherwise be met with respect to each
such transaction;

 

  (e) the Advisor is authorized by the Trust to act for the Fund and to do each
of the acts set forth in Section 1 above and the following acts necessary in
connection with the Account(s) and the transactions effected therein:

 

  (i) To engage in exchange-for-physical, exchange-for-swap, and
exchange-for-risk transactions with Barclays;

 

  (ii) To execute in the name of the Fund and deliver to Barclays the Cross
Trade Consent set forth in the Agreement and to engage in cross trades opposite
Barclays; and

 

  (iii) To borrow funds from Barclays (on a secured basis) or its affiliates to
finance any transactions in Contracts effected through or with Barclays.

 

3. Barclays is hereby directed to send written confirmations of all Contracts
effected by Barclays for the Fund and all statements of account of the Fund with
Barclays and other pertinent records and documents to             (Name and
Title), who is not authorized to trade with Barclays but hereby is authorized to
receive and acquiesce in the correctness of such confirmations, statements, and
other records and documents.

 

4. The undersigned each continuously represent and warrant that: (a) Barclays is
not acting as a fiduciary, as that term is defined in Section 3(21) of ERISA, of
the Fund or of any Benefit Plan Investor in the Fund, and Barclays shall have no
responsibility for the compliance with ERISA by the Fund or any Benefit Plan
Investor in the Fund; (b) Barclays shall have no responsibility for the
investment policies or strategies of the Fund or of any Benefit Plan Investor in
the Fund, or the overall diversification or prudence requirements applicable to
the investments of any Benefit Plan Investor in the Fund; (c) any information
provided by Barclays in connection with a transaction shall not serve as the
primary basis for any decision made on behalf of the Fund to enter into the
transaction, it being understood that all decisions made on behalf of the Fund
are solely within the power and discretion of the Manager; and (d) the
transactions contemplated under the Agreements and this Authorization shall not
give rise to any nonexempt prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended.

 

5. Any and all past transactions of the kind provided for by this certification
and authorization that have been previously made on behalf of or with this Fund
hereby are ratified, confirmed and approved in all respects.

 

6. Barclays and any interested third party is authorized to rely and act upon
the foregoing representations and warranties until such time as Barclays shall
be notified otherwise in advance and in a writing signed on behalf of the Fund
by a person authorized to do so and the Fund and Manager each shall separately
indemnify and hold Barclays harmless from and against any liability, loss, cost
or expense it incurs in continuing to act in reliance upon this Plan Asset Fund
Authorization prior to its actual receipt of any such notice.

 

7. For purposes of this Agreement, “Benefit Plan Investor” means (i) an employee
benefit plan which is subject to the fiduciary rules of Part 4 of Title I of
ERISA, (ii) an individual retirement account (“IRA”), Keogh plan or other plan
subject to Section 4975 of the Code or (iii) an entity whose underlying assets
include assets of a plan described in (i) or (ii) by reason of such a plan’s
investment (direct or indirect) in the entity. An entity described in (iii) will
be treated as a Benefit Plan Investor only to the extent of the percentage of
the equity interests in such entity held by Benefit Plan Investors.

 

   B-10   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

8. Capitalized terms used but not defined in this Authorization have the meaning
set forth in the Agreement.

 

9. The Fund and the Manager should each sign below:

 

A. Signature for the Fund:

 

(Name of Fund—Please Print)    

By:

          (Signature)            

(Name & Title - Please Print)

    (Date)

 

B. Signature of Manager:

 

(Name of Manager/Qualified Professional Asset Manager)    

By:

          (Signature)            

(Name & Title - Please Print)

    (Date)

 

   B-11   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

DISCRETIONARY TRADING AUTHORIZATION

Gentlemen:

The undersigned Customer hereby authorizes Gresham Investment Management LLC
(the “Advisor”) as its agent and attorney-in-fact to purchase, sell (including
short sales) and trade in Contracts, whether listed on U.S. or non-U.S. markets,
on margin or otherwise, in accordance with Barclays’ terms and conditions for
Customer’s account and risk and in Customer’s name or number on Barclays’ books.
Without limiting the foregoing, Barclays is hereby authorized, upon the
instruction of the Advisor to make or receive delivery of the commodities or
securities underlying the futures contracts traded by the Advisor on behalf of
Customer. Barclays is directed to send to Advisor a copy of all statements that
Barclays sends to Customer concerning Customer’s Account(s). Customer hereby
ratifies and confirms any and all transactions with Barclays heretofore. The
Customer hereby agrees to indemnify and hold Barclays harmless from and to pay
Barclays promptly on demand any and all losses, damages, costs, injuries and
expenses arising out of or in relation to the Advisor’s trading activities, or
debit balance due thereon.

Customer understands that Barclays is in no way responsible for any loss to
Customer occasioned by actions of the Advisor or its agents and that Barclays
does not, by implication or otherwise, endorse the operator or methods of the
Advisor or its agents.

This authorization and indemnity is in addition to (and in no way limits or
restricts) any rights which Barclays may have under the Agreement or any other
agreement or agreements between Barclays and Customer or at law or in equity.

This authorization may be terminated by Customer at any time as of the actual
receipt by Barclays of written notice of termination. Termination of this
authorization shall not affect any liability in any way resulting from
transactions initiated (including open positions or outstanding orders submitted
by the Advisor but not yet executed) prior to such termination. This
authorization and indemnity shall inure to Barclays’ benefit and that of
Barclays’ successors and assigns.

Nuveen Long/Short Commodity Total Return Fund

(Name of Customer – Please Print)

By: Nuveen Commodities Asset Management, LLC, the Fund’s manager and commodity
pool operator

 

/s/ Gifford R. Zimmerman (Signature)
Gifford R. Zimmerman, Chief Administrative Officer (Name & Title – Please Print)
October 30, 2012 (Date)

 

   B-12   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

REPRESENTATIONS OF ADVISOR

The undersigned Advisor acknowledges that it has been designated as Nuveen
Long/Short Commodity Total Return Fund’s agent and attorney-in-fact pursuant to
the Discretionary Trading Authorization set forth above. In this regard, the
Advisor hereby represents and warrants to Barclays that: (a) the Advisor has
reviewed the registration requirements, as amended from time to time, of the
CEA, the CFTC, and the NFA relating to commodity pool operators and commodity
trading advisors and is either appropriately registered with the CFTC and a
member of the NFA or exempt or excluded from CFTC registration requirements
(explain the basis for such exclusion or exemption below); and (b) the Advisor
has provided and will continue to provide Customer with an explanation of the
nature and risks of the strategies to be used in connection with all
transactions to be executed for Customer’s account, and has provided Customer
with a copy of its most recent CFTC disclosure document, or has provided
Barclays with a written explanation of the reason why it is not required to
deliver a disclosure document to Customer.

Applicable Exclusion or Exemption: Advisor is not required to deliver a
disclosure document to Customer in reliance upon CFTC Rule 4.7.

The undersigned agrees promptly to give Barclays written notice if any of the
representations or warranties set forth above become inaccurate or in any way
cease to be true, complete and correct.

Advisor is authorized to effect transactions on Contracts and to buy, sell and
otherwise deal in Contracts pursuant to the Discretionary Trading Authorization.
Barclays may rely on all instructions, whether verbal or written, received by it
from such officers or employees with respect to any of the transactions referred
to above without further inquiry until it receives written notice of a change
from the Advisor or Customer.

The Advisor hereby agrees to indemnify and hold Barclays harmless from and to
pay Barclays promptly on demand any and all losses, damages, costs, injuries and
expenses arising out of or in relation to any action taken or not taken by
Barclays in reliance upon any instruction, notice or communication given by the
Advisor or any agent of Advisor prior to receipt by Barclays of written notice
from the Advisor that such agent is no longer so authorized.

 

Gresham Investment Management LLC          (Name of Advisor – Please Print)   
      /s/ Jonathan S. Spencer          (Signature)          Jonathan S. Spencer,
President            (Name & Title – Please Print)       (Date)   

 

   B-13   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

CORPORATE CERTIFICATION & AUTHORIZATION

I,                    , the undersigned                     [Insert Title] of
                    , a corporation duly organized and existing under the laws
of                     (the “Corporation”), having its principal office at
                    DO HEREBY CERTIFY that the Corporation is authorized under
its governing documents, as amended from time to time, to trade in Contracts and
possesses the power and authority to undertake the transactions contemplated by
the Agreement.

The undersigned further certifies that:

(a) Any officer of this Corporation acting alone (or any employee or agent of
the Corporation designated by any such officer) hereby is authorized to act for
the Corporation in every respect concerning the Corporation’s Account(s), the
authority hereby granted including, without limitation, the authority to do any
or all of the following acts or actions necessary in connection with the
Account(s) and the transactions effected therein:

 

  (i) To open one or more accounts in the name of the Corporation with Barclays
for the purpose of trading in Contracts, and to execute in the name of the
Corporation and deliver to Barclays the Agreement and any and all agreements,
documents, instruments or notices necessary to the opening, maintenance and/or
trading of such Account(s);

 

  (ii) To buy, sell and trade and agree to buy, sell and trade Contracts, on
margin or otherwise, which power shall include the power to sell “short”;

 

  (iii) To effect and receive payment and delivery in the performance of
Contracts and any obligations undertaken in connection therewith;

 

  (iv) To deposit with and withdraw from Barclays any money, securities,
commodities, Contracts and contracts for the purchase or sale of securities and
other property;

 

  (v) To receive and promptly comply with any request or demand for additional
margin, any notice of intention to liquidate, and any notice or demand of any
other nature;

 

  (vi) To borrow funds from Barclays (on a secured basis) to finance any
Contract transactions effected through or with Barclays; and

 

  (vii) To take such other actions as may be necessary or desirable to carry out
the intent of the foregoing and the satisfaction of each and every obligation of
the Corporation in connection with the Account(s), the Agreement and the
transactions effected therein;

(b) Barclays is directed to send written confirmations of all Contracts effected
for this Corporation and carried in the Account(s) and all statements of account
of the Corporation with Barclays and other pertinent records and documents to
                    (Name and Title of Officer or Agent), who is not authorized
to trade with Barclays but hereby is authorized to receive and acquiesce in the
correctness of such confirmations, statements, and other records and documents;

(c) Any and all past transactions of the kind provided for by this Corporate
Certification & Authorization which have been previously made by Barclays on
behalf of or with this Corporation hereby are ratified, confirmed and approved
in all respects; and

 

   B-14   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

(d) Barclays and any interested third party is authorized to rely and act upon
the authority of this Corporate Certification & Authorization until receipt by
Barclays of a certificate showing rescission, amendment or modification thereof
and signed by an officer of the Corporation, and that this Corporation will
indemnify and hold harmless Barclays from and against any liability, loss, cost
or expense it incurs in continuing to act in reliance upon this Corporate
Certification & Authorization prior to its actual receipt of any such
certificate.

 

(e) Capitalized terms used but not defined in this Authorization have the
meaning set forth in the Agreement.

IN WITNESS WHEREOF, I have hereunto subscribed my name this
                    day of                     , 20    .

 

Name

 

Title

 

Date

 

   B-15   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

PARTNERSHIP CERTIFICATION & AUTHORIZATION

Gentlemen:

The undersigned general partner(s) of                     , a
                    (general/limited) partnership organized and existing under
the laws of                     (the “Partnership”), having its principal office
at                     DO HEREBY CERTIFY that the Partnership is authorized
under its partnership agreement, as amended from time to time, to trade in
Contracts and possesses the power and authority to undertake the transactions
contemplated by the Agreement.

The undersigned further certify that:

(a) Any general partner of the Partnership acting alone (or any employee or
agent of the Partnership designated by any such general partner) hereby is
authorized to act for the Partnership in every respect concerning the
Partnership’s Account(s) with Barclays, the authority hereby granted including,
without limitation, the authority to do any or all of the following acts or
actions necessary in connection with the Account(s) and the transactions
effected therein:

 

  (i) To open one or more accounts in the name of the Partnership with Barclays
for the purpose of trading in Contracts, and to execute in the name of the
Partnership and execute and deliver to Barclays the Agreement and any and all
other agreements, documents, instruments or notices necessary to the opening,
maintenance and/or trading of such Account(s);

 

  (ii) To buy, sell and trade and agree to buy, sell and trade Contracts, on
margin or otherwise, which power shall include the power to sell “short”;

 

  (iii) To effect and receive payment and delivery in the performance of
Contracts and any obligations undertaken in connection therewith;

 

  (iv) To deposit with and withdraw from Barclays any money, securities,
commodities, Contracts and contracts for the purchase or sale of securities and
other property;

 

  (v) To receive and promptly comply with any request or demand for additional
margin, any notice of intention to liquidate, and any notice or demand of any
other nature;

 

  (vi) To borrow funds from Barclays (on a secured basis) or its affiliates to
finance any Contract transactions effected through or with Barclays; and

 

  (vii) To take such other actions as may be necessary or desirable to carry out
the intent of the foregoing and the satisfaction of each and every obligation of
the Partnership in connection with the Account(s) and the transactions effected
therein;

(b) Barclays is directed to send all written confirmations of all Contracts
effected for the Partnership and carried in the Account(s) and all statements of
account of the Partnership with Barclays and other pertinent documents and
records to                     (Name and Title of Partner or Agent), who is not
authorized to trade with Barclays but hereby is authorized to receive and
acquiesce in the correctness of such confirmations, statements, and other
records and documents;

 

   B-16   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

(c) Any and all past transactions between the Partnership and Barclays of the
kind provided for by this Partnership Certification & Authorization are hereby
ratified, approved and confirmed in all respects; and

 

(d) In consideration of Barclays maintaining the Account(s) of the Partnership
the undersigned agree that:

(i) The undersigned is/are jointly and severally liable to Barclays for any and
all obligations arising out of transactions in or relating to the Account(s) of
the Partnership.

(ii) If there is any change in this Partnership Certification & Authorization or
if any of the general partners withdraw from the Partnership, die or are
judicially declared incompetent, the undersigned will notify Barclays in writing
immediately. Until Barclays has actually received such written notice signed by
a general partner of the Partnership, Barclays shall be entitled to act in
reliance on this Partnership Certification & Authorization. The Partnership will
indemnify and hold Barclays harmless from and against any loss suffered or
liability incurred in continuing to act in reliance on this Partnership
Certification & Authorization prior to Barclays’ actual receipt of such written
notice.

 

(e) Capitalized terms used but not defined in this Authorization have the
meaning set forth in the Agreement.

Dated this             day of             , 200    .

General Partners: (EVERY GENERAL PARTNER MUST SIGN)

 

 

(Signature)

   

 

(Signature)

 

(Name—Please Print)

   

 

(Name—Please Print)

 

(Signature)

   

 

(Signature)

 

(Name—Please Print)

   

 

(Name—Please Print)

 

(Signature)

   

 

(Signature)

 

(Name—Please Print)

   

 

(Name—Please Print)

 

   B-17   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

TRUST CERTIFICATION & AUTHORIZATION

1. The undersigned is the manager with full management control of the Nuveen
Long/Short Commodity Total Return Fund, a Delaware statutory trust duly formed
on May 25, 2011(the “Trust”). The undersigned represents and warrants to
Barclays that the Trust Agreement of the Trust, as amended from time to time,
authorizes the undersigned to open one or more Accounts in the name of the Trust
with Barclays for the purpose of trading in Contracts as contemplated by the
Agreement and that the undersigned, or any agent of the undersigned designated
by the undersigned, be and hereby are authorized to act for the Trust in every
respect regarding the Trust’s Account(s) with Barclays, the authority hereby
granted including, without limitation, the power to do any or all of the
following acts necessary in connection with the Account(s) and the transactions
effected therein:

 

  (a) To open one or more accounts in the name of the Trust with Barclays for
the purpose of trading in Contracts, and to execute in the name of the Trust and
execute and deliver to Barclays the Agreement and any and all agreements,
documents, instruments or notices necessary to the opening, maintenance and/or
trading of such Account(s);

 

  (b) To buy, sell and trade and agree to buy, sell and trade Contracts, on
margin or otherwise, which power shall include the power to sell “short”;

 

  (c) To effect and receive payment and delivery in the performance of Contracts
and any obligations undertaken in connection therewith;

 

  (d) To deposit with and withdraw from Barclays any money, securities,
commodities, Contracts and contracts for the purchase or sale of securities and
other property;

 

  (e) To receive and promptly comply with any request or demand for additional
margin, any notice of intention to liquidate, and any notice or demand of any
other nature;

 

  (f) To borrow funds from Barclays (on a secured basis) or its affiliates to
finance any Contracts effected through or with Barclays; and

 

  (g) To take such other actions as may be necessary or desirable to carry out
the intent of the foregoing and the satisfaction of each and every obligation of
the Trust in connection with the Account(s) and the transactions effected
therein.

2. Barclays is hereby directed to send written confirmations of all Contracts
effected for the Trust and carried in the Accounts(s) and all statements of
account of the Trust with Barclays and other pertinent records and documents to
State Street Bank & Trust Company, the Trust’s custodian, which is not
authorized to trade with Barclays but hereby is authorized to receive and
acquiesce in the correctness of such confirmations, statements, and other
records and documents at the following e-mail address:

3. Any and all past transactions of the kind provided for by this Trust
Certification & Authorization that have been previously made on behalf of or
with this Trust hereby are ratified, confirmed and approved in all respects.

4. Barclays and any interested third party is authorized to rely and act upon
the foregoing representations and warranties until such time as Barclays shall
be notified otherwise in a writing signed by the Trust or the undersigned or any
representative of the undersigned and the Trust will indemnify and hold harmless
Barclays from and against any liability, loss, cost or expense it incurs in
continuing to act in reliance upon this Trust Certification & Authorization
prior to its actual receipt of any such notice.

 

   B-18   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

5. Capitalized terms used but not defined in this Authorization have the meaning
set forth in the Agreement.

Nuveen Long/Short Commodity Total Return Fund

(Name of Trust—Please Print)

By: Nuveen Commodities Asset Management, LLC, the Fund’s manager and commodity
pool operator

 

/s/ Gifford R. Zimmerman     October 30, 2012__ (Signature)     (Date)

Gifford R. Zimmerman, Chief Administrative Officer

(Name & Title—Please Print)

 

   B-19   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY CERTIFICATION & AUTHORIZATION

We the undersigned, constituting all of the [Managing-Members/Managers] of
            , a Limited Liability Company duly organized and existing under the
laws of             (the “Company”), having its principal office at
            DO HEREBY CERTIFY that the Company is authorized under its governing
documents, as amended from time to time, to trade in Contracts and possesses the
power and authority to undertake the transactions contemplated by the Agreement.

The undersigned further certify that:

(a) Any [Managing-Member/Manager] of this Company or any employee or agent of
this Company designated by any such [Managing-Member/Manager] hereby is
authorized to act for the Company in every respect concerning the Company’s
Account(s) with Barclays, the authority hereby granted including, without
limitation, the power to do any or all of the following acts and actions
necessary in connection with the Account(s) and the transactions effected
therein:

 

  (i) To open one or more accounts in the name of the Company with Barclays for
the purpose of trading in Contracts, and to execute in the name of the Company
and execute and deliver to Barclays the Agreement and any and all agreements,
documents, instruments or notices necessary to the opening, maintenance and/or
trading of such Account(s);

 

  (ii) To buy, sell and trade and agree to buy, sell and trade Contracts, on
margin or otherwise, which power shall include the power to sell “short”;

 

  (iii) To effect and receive payment and delivery in the performance of
Contracts and any obligations undertaken in connection therewith;

 

  (iv) To deposit with and withdraw from Barclays any money, securities,
commodities, Contracts and contracts for the purchase or sale of securities and
other property;

 

  (v) To receive and promptly comply with any request or demand for additional
margin, any notice of intention to liquidate, and any notice or demand of any
other nature;

 

  (vi) To borrow funds from Barclays (on a secured basis) or its affiliates to
finance any Contract effected through or with Barclays; and

 

  (vii) To take such other actions as may be necessary or desirable to carry out
the intent of the foregoing and the satisfaction of each and every obligation of
the Company in connection with the Account(s) and the transactions effected
therein;

(b) Barclays is directed to send written confirmations of all Contract
transactions effected for this Company and carried in the Account(s) and all
statements of account of the Company with Barclays and other pertinent records
and documents to             (Name and Title of Managing-Member/Manager or
Agent), who is not authorized to trade with Barclays but hereby is authorized to
receive and acquiesce in the correctness of such confirmations, statements, and
other records and documents;

(c) Any and all past transactions of the kind provided for by this Limited
Liability Company Certification & Authorization which have been previously made
by Barclays on behalf of or with this Company hereby are ratified, confirmed and
approved in all respects; and

 

   B-20   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

(d) Barclays and any interested third party is authorized to rely and act upon
the authority of this Limited Liability Company Certification & Authorization
until receipt by Barclays of a certificate showing rescission, amendment or
modification thereof and signed by a [Managing-Member/Manager] of this Company,
and that this Company will indemnify and hold harmless Barclays from and against
any liability, loss, cost or expense it incurs in continuing to act in reliance
upon this Limited Liability Company Certification & Authorization prior to its
actual receipt of any such certificate.

 

(e) Capitalized terms used but not defined in this Authorization have the
meaning set forth in the Agreement.

IN WITNESS WHEREOF, we have hereunto subscribed our names this             day
of             , 200            .

 

[Managing-Members/Manager(s)]:     

 

    

 

(Signature)      (Signature)

 

    

 

(Name & Title—Please Print)      (Name & Title—Please Print)

 

    

 

(Signature)      (Signature)

 

    

 

(Name & Title—Please Print)      (Name & Title—Please Print)

 

   B-21   

May 2012

Single Customer Version



--------------------------------------------------------------------------------

CERTIFICATE OF INCUMBENCY

I, Gifford R. Zimmerman, do hereby certify that:

 

1. I am the duly elected, qualified and acting Chief Administrative Officer of
Nuveen Commodities Asset Management, LLC, a Delaware limited liability company
he “Company”) that serves as manager and commodity pool operator of the Nuveen
Long/Short Commodity Total Return Fund, a Delaware statutory trust.

 

2. I am authorized to execute this Certificate of Incumbency on behalf of the
Company.

 

3. The following named persons are, as of the date hereof, officers or
authorized representatives of the Company serving in the capacities set forth
opposite their names, and with respect to each office or authorized position
held with respect to the Company, are duly elected or appointed, qualified, and
acting as such and the signature appearing opposite their names is a true and
genuine specimen of their signature:

 

Name

       

Title

               Gifford R. Zimmerman       Chief Administrative Officer      

/s/ Gifford R. Zimmerman

            [Signature]   

 

     

 

     

 

               [Signature]   

 

     

 

     

 

               [Signature]   

 

     

 

     

 

               [Signature]   

IN WITNESS WHEREOF, I have hereunto subscribed my name to this Certificate of
Incumbency for the Company this 30th day of October, 2012.

 

/s/ Mark Winget Name: Mark Winget Title: Vice President and Assistant Secretary,
Nuveen Commodities Asset Management, LLC

Note: The person making this certification may not be one of the individuals
listed under Section 3 above.

 

   B-22   

May 2012

Single Customer Version